Exhibit 10.1
NON-EXCLUSIVE CO2 FACILITY
SITE LEASE AGREEMENT
EXHIBIT “B” TO CARBON DIOXIDE PURCHASE AND SALE AGREEMENT

 

 



--------------------------------------------------------------------------------



 



NON-EXCLUSIVE CO2 FACILITY SITE LEASE AGREEMENT
THIS NON-EXCLUSIVE CO2 FACILITY SITE LEASE AGREEMENT (“Agreement”) is made as of
this 11th day of August 2010 by and between CARDINAL ETHANOL (hereinafter called
“Lessor”) and EPCO Carbon Dioxide Products, Inc. (hereinafter called “Lessee”).
1. Lease Site. Lessor, subject to the terms and conditions hereof, hereby grants
a non-exclusive right of entry and Lease to Lessee to install, maintain and
operate Lessee’s CO2 facility (the “CO2 Facility”) at the site described in the
Site Survey attached hereto as Attachment 1 having a street address of 1554 N.
600 E, Union City, Indiana 47390. Lessor makes no warranty or representation
that the Site is suitable for the use described in Paragraph 2 of this
Agreement, it being assumed that Lessee has satisfied itself thereof. Lessor
also grants to Lessee the non-exclusive right to develop the land and construct
on that land its CO2 Facility, at Lessee’s sole cost and expense, provided that
(i) Lessee or such providers will submit construction plans for such development
and installation to Lessor; (ii) no construction will take place without
Lessor’s prior approval, which approval shall not be unreasonably withheld,
delayed or conditioned, but such approval shall not suggest or imply that Lessor
has obtained or made independent review of such plans, that Lessor takes any
responsibility for the plans or the Facility after it is constructed, it being
understood that all such liability is solely the Lessee’s; and (iii) if any part
of Lessor’s facilities or property is damaged as a result of such construction,
Lessee, at its sole cost and expense, will promptly repair the damage and
restore the damaged portion of the CO2 Facility or facilities to substantially
the same condition that it was in prior to the commencement of construction by
Lessee.
2. Use of Site. Subject to the availability thereof, and subject to any
regulatory requirements or limitations, Lessee shall use the Equipment to
produce, market and sell food/beverage grade CO2 from the CO2 that Lessee
purchases from Lessor under the Sale and Purchase Agreement dated February 1,
2010, of which this exhibit is attached thereto and incorporated therein by this
reference. The Equipment may be used solely for the purpose of producing,
marketing and selling food/beverage grade CO2. Lessee’s activities and
facilities shall be authorized for this location by any applicable local state
or federal governing entity or regulating body. The legal description of said
Site is provided by Lessor and is attached hereto and made a party hereof as
Attachment 2.
3. Lease Term.
(a) The term of this Agreement shall be coterminous with the term of that
certain Carbon Dioxide Purchase and Sale Agreement dated March 8th, 2010 to
which this Agreement is attached as Exhibit B.
(b) This Agreement creates a non-exclusive Lease only and Lessee acknowledges
that Lessee does not and shall not claim at any time any interest or estate of
any kind or extent whatsoever in the real property by virtue of this Agreement
or Lessee’s use of the Site. However, EPCO shall own all plant equipment and
buildings that EPCO attaches to the real property and at no time shall the same
become a fixture or part of the realty owned by the Lessor. In connection with
the foregoing, Lessee further acknowledges that in no event shall the
relationship between Lessor and Lessee be deemed to be a so-called Lessor-Lessee
relationship and that in no event shall Lessee be entitled to avail itself of
any rights afforded to Lessees under the laws of the state in which the CO2
Facility is located.

 

1



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

4. Lease Fees.
(a) Commencing upon the Agreement Commencement Date, Lessee shall pay to Lessor
an annual Lease fee of one hundred and 00/100 Dollars ($100.00) (the “Annual
Fee”), for each year this facility Lease agreement is in effect.
(b) Lessor shall pay any and all property taxes the Site is subject to.
(c) In addition to the Annual Fee, Lessee shall pay any and all use, sales or
other tax (excepting income tax) payable or which may become payable by Lessor
as a result of Lessee’s use of property covered by the lease.
5. Conditions of Lease.
(a) Lessee shall install, maintain, repair, operate, and remove its Equipment
during the term of this Agreement in compliance with recognized industry
standards, and will comply with the requirements of any insurance carrier for
the CO2 Facility and with all present and future rules and regulations imposed
by any local, state, or federal authority having jurisdiction with respect
thereto (including, without limitation, the rules and regulations of the OSHA,
EPA, DNR, if applicable).
(b) Upon completion of the installation of the Equipment and prior to conducting
any business from within the CO2 Facility, Lessee shall provide Lessor with “as
built” Plans showing the location of all Equipment, including all cables and
conduit.
(c) All work performed at the Site and/or the CO2 Facility in connection with
the installation, modification, change, and removal of Lessee’s Equipment shall
be performed at Lessee’s sole cost and expense in a good, safe and workmanlike
manner. All contractors and subcontractors shall be leased, bonded and insured.
Lessee shall maintain workmen’s compensation insurance in form and amount as is
required by law during all such periods of construction and work.
(d) Lessee shall not use, generate, store or dispose of any Hazardous Substances
in or around the CO2 Facility except in compliance with applicable environmental
laws, rules, ordinances, regulations, or rulings nor cause or permit to occur
any violation of any environmental law and shall not permit its employees,
agents, contractors or invitees to violate any environmental laws. If Lessor,
any authority or any third party demands that a clean-up plan be prepared and
that a clean-up be undertaken because of any deposit, spill, discharge, or other
release of Hazardous Substances in violation of applicable environmental laws,
rules, ordinances, regulations or rulings that occurs as a result of Lessee’s
use or occupancy of the Site, then Lessee shall, at Lessee’s own expense,
prepare and submit the required plans and all related bonds and other financial
assurances, and Lessee shall carry out all such clean-up plans following their
approval by Lessor and all applicable authorities. Lessee shall promptly provide
all information regarding the use, generation, storage, transportation, or
disposal of Hazardous Substances that is requested by Lessor. If Lessee fails to
fulfill any duty imposed under this Section 5(d) within ten (10) days (or such
shorter time dictated by any event of an emergency nature) of receipt of written
notice from Lessor, Lessor may do so and Lessee shall be responsible for costs
thereof, if any; and, in such case, Lessee shall cooperate with Lessor in order
to prepare all documents necessary or appropriate to determine the applicability
of the environmental laws to the Site and Lessee’s use thereof, and for
compliance therewith, and Lessee shall execute all documents promptly upon
Lessor’s request. No such action by Lessor and no attempt made by Lessor to
mitigate damages under any environmental law shall constitute a waiver of any of
Lessee’s obligations under this Section 5(d). Lessee’s obligations and

 

2



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

liabilities under this Section 5(d) shall survive the expiration or early
termination of this Agreement. Lessee shall indemnify, defend, protect and hold
harmless Lessor, and its officers, directors, trustees, beneficiaries,
shareholders, partners, agents and employees from all fines, suits, procedures,
claims, and actions of every kind, and all costs associated therewith (including
attorneys’ and consultants’ fees) arising out of or in any way connected with
(1) any deposit, spill, discharge, or other release of Hazardous Substances in
violation of applicable environmental laws, rules, ordinances, regulations or
rulings that arises at any time from Lessee’s, its employees’, agents’,
contractors’, or invitees’ use or occupancy of the Site and/or the CO2 Facility;
(2) any failure to provide all information, make all submissions and take all
steps required by all authorities under the environmental laws; and
(3) Lessee’s, its employees’, agents’, contractors’, or invitees’ breach of this
subparagraph, whether or not Lessee has acted negligently with respect to such
Hazardous Substances. As used in this subparagraph, the term “Hazardous
Substances” means any substance, waste or other material considered hazardous,
dangerous or toxic under any state, local or federal law, code, ordinance or
regulation.
(e) In no event shall any mechanic’s materialmen’s or other lien be filed
against Lessor, the CO2 Facility, the land on which the CO2 Facility is located
(“Land”) or Lessee for work claimed to have been done for, or materials claimed
to have been furnished to, Lessee. In the event such lien is nevertheless filed
or is threatened, Lessee shall discharge such lien within thirty (30) days
thereafter, at Lessee’s sole cost and expense, by the payment thereof or by
filing any bond required by law, and Lessee hereby agrees to indemnify and save
Lessor harmless from any reasonable legal expenses which Lessor actually incurs
as a result of the filing of the lien or notice of intent and/or from any loss
or liability incurred as a result of any such lien threatened or filed against
Lessor, the CO2 Facility, the Land. If Lessee shall fail to discharge any such
mechanics’ or materialmen’s lien, Lessor may, at its option, after providing
Lessee with ten (10) days prior written notice discharge the same and treat the
cost thereof as an Additional Fee payable with the next installment of the Base
Fee becoming due; it being hereby expressly covenanted and agreed that such
discharge by Lessor shall not be deemed to waive or release the default of
Lessee in not discharging the same. It is understood and agreed by Lessor and
Lessee that all work performed by or on behalf of Lessee in or around the CO2
Facility shall be conducted on behalf of Lessee, and Lessor shall have no
liability with respect thereto. It is further understood and agreed that in the
event Lessor shall give its written consent to Lessee’s performing of any such
work, such written consent shall not be deemed to be an agreement or consent by
Lessor to subject Lessor’s interest in the CO2 Facility or the Land to any
mechanics’ or materialmen’s liens which may be filed in respect of any such work
made by or on behalf of Lessee.
6. Lessee Non-Interference. Lessor shall provide to Lessee 7 day/week, 24 hour
access to the Site for the installation, maintenance and operation of the CO2
Facility. All access to the Site shall be subject to the continuing control of,
and reasonable security and safety procedures established by, Lessor.
7. Responsibilities of Lessee.
(a) Lessor shall not provide any equipment or wiring to Lessee. All expenses for
installation, maintenance, operation and removal of the Equipment on Lessee’s
side of the matchpoint shall be borne by Lessee. Any damage caused by Lessee in
the installation, maintenance, operation and removal of the Equipment shall be
repaired at Lessee’s expense.

 

3



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

(b) Lessee, at its sole cost and expense, shall be responsible for the
maintenance of its Equipment and improvements, if any, at the Site and shall
keep the Equipment in the Site in good order, repair and condition throughout
the term of this Agreement and shall promptly and adequately repair any damage
to the Site and/or the CO2 Facility caused by Lessee or the Equipment by
restoring the damaged area(s) to substantially the condition they existed in
prior to the damage. Lessee shall not create any nuisance, interfere with, annoy
or disturb any other third party or Lessor. Lessor shall have no obligation to
obtain Leases for Lessee, or to maintain, insure, operate or safeguard Lessee’s
Equipment. The Equipment, and any other personal property at the Site and/or the
CO2 Facility belonging to Lessee, shall be there at the sole risk of Lessee, and
Lessor shall not be liable for damage thereto or theft, misappropriation or loss
thereof unless caused by the acts or omissions of Lessor, their respective
agents, employees, contractors, trustees, shareholders or directors.
(c) Lessee shall keep and maintain in first-class order, condition and repair
(including any such replacement, periodic painting, and restoration as is
required for that purpose) the Site and the CO2 Facility (collectively, the
“Premises”) and every part thereof and any and all appurtenances hereto located,
including, but without limitation, the exterior and interior portion of all
doors, door checks, windows, all plumbing and sewage facilities within the
Premises, fixtures, heating and air conditioning and electrical systems,
sprinkler systems, walls, floors and ceilings, and shall make any repairs
required to be made in the Premises due to burglary of the Premises or other
illegal acts on the Premises or any damage to the Premises caused by a strike
involving the Lessee or its employees. Lessee shall replace, at its expense, any
and all glass in and about the Premises which is damaged or broken from any
cause whatsoever except due to the gross negligence or willful misconduct of
Lessor, its agents or employees. Such maintenance and repairs shall be performed
with due diligence, lien-free and in a first-class and workmanlike manner, by
Leased contractor(s) which are selected by Lessee. In accordance with any
applicable local regulations, and at its own expense, Lessee shall: (1) place
any rubbish or other matter outside the building or in the Premises only in such
containers as are authorized from time to time by Lessor and pay the cost of
removal of all of Lessee’s refuse or rubbish. If Lessor shall provide or
designate a service for picking up refuse or garbage, Lessee shall use the same
at its sole cost; (2) see that there are no undue accumulations of garbage and
refuse; keep the same in proper containers on the interior of the Premises,
until called for collection; remove the same at Lessee’s expense; (3) keep the
outside areas immediately adjoining the Premises clean and free from ice and not
place or permit any rubbish, obstructions or merchandise in such areas; and
(4) keep the Premises clean, orderly, sanitary and free from objectionable
noise, odors, insects, vermin and other pests. Lessee agrees not to make or
permit any objectionable noise or odor to emit from the Premises unless the same
is in compliance with all state, federal and local laws and approved in writing
in advance by Lessor.
d. Provided that Lessee is not in default in the performance of its obligations
hereunder, at the expiration of this Agreement or earlier termination thereof,
Lessee shall remove all of Lessee’s Equipment at Lessee’s sole cost and expense
in accordance with the terms of this Agreement. Any and all removal of Lessee’s
Equipment shall be performed (i) by a qualified, Leased and bonded contractor
previously approved by Lessor and in accordance with a previously approved
removal plan, such approval not to be unreasonably withheld, delayed or
conditioned and (ii) in a workmanlike manner, without any interference, damage
or destruction to any other equipment, structures or operations of the Lessor,
or any other equipment of others thereon. If Lessee fails to remove such
Equipment within 180 days of the expiration or earlier termination of this
Agreement, the Lessor may remove and dispose of such Equipment at Lessee’s sole
cost and expense. Any and all interference or damage caused to the Site,
Lessor’s equipment or equipment of other Lessees by such removal shall be
repaired or eliminated by Lessee at Lessee’s sole cost and expense. If Lessee
fails to make such repairs within ten (10) days after the occurrence of such
damage, injury or interference, Lessor may upon ten (10) days prior written
perform all the necessary repairs at Lessee’s cost and expense, and such sum
shall be immediately due upon the rendering of an invoice as an additional fee
hereunder. Upon the termination or expiration of this Agreement, Lessee must
deliver the Site to Lessor free of any and all Hazardous Materials brought onto
the site by Lessee.

 

4



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

8. Lessee Indemnification. Lessee agrees to indemnify, defend and hold Lessor,
its agents, trustees, employees, shareholders, directors, harmless from any and
all damages and all costs, including reasonable attorneys’ fees, for any damage
done to Lessor as a result of the installation, operation, maintenance, repair
or removal of Lessee’s Equipment or other improvements. Lessee hereby assumes
the risk of the inability to operate as a result of any structural or power
failures at the Site and/or the CO2 Facility or failure of Lessee or Lessee’s
Equipment for any reason whatsoever and agrees to indemnify and hold Lessor
harmless from all damages and costs of defending any claim or suit for damages
of any kind including business interruption (and attorney’s fees) asserted
against Lessor by reason of such failure unless such damages and costs are
caused by the acts, or omissions of Lessor, and its respective agents,
employees, contractors, trustees, shareholders and directors. In no event shall
Lessor be liable under this Agreement for any consequential, punitive, indirect
or other extraordinary damages.
9. Lessee’s Liability if Increases in Assessed Value of Lease Site. Lessee shall
be responsible for the declaration and payment of any applicable taxes or
assessments against the personal property of Lessee located in or around the
site. Lessee hereby acknowledges that the existence of Lessee’s Equipment and
other improvements at the Site may result in an increase in the assessed value
of the Site. Lessee agrees to reimburse Lessor, upon receipt of documentation
reasonably satisfactory to Lessee showing that Lessee’s Equipment or Lessee’s
other improvements caused an increase in the assessed value of the Site,
(subject to Lessee having the right to obtain, on Lessor’s behalf, an exemption
for the same), for Lessee’s proportionate share of any increases in the real
estate taxes payable by Lessor as a consequence of the increase in assessed
valuation. Lessor hereby agrees to cooperate with Lessee, at Lessee’s sole cost
and expense, to obtain an abatement of any such increased assessment.
10. Notices. All notices required to be given hereunder shall be deemed to be
duly given in writing either by delivery or by certified or registered mail,
return receipt requested, at the following addresses or at such other address as
may be designated in writing by either party:

         
 
  If to Lessor:   CARDINAL ETHANOL
 
      1554 N. 600 E
 
      Union City, IN 47390 
 
       
 
  If to Lessee:   EPCO Carbon Dioxide Products, Inc.
 
      1811 Auburn Avenue
 
      Monroe, La 71201 
 
      Telephone: (318) 361-0870 
 
      FAX: (318) 361-0047 

Notice given by mail shall be deemed given three (3) calendar days after the
date of mailing thereof. If Notice is given by an overnight carrier that
maintains records of delivery, then Notice shall be deemed given one business
day after delivery to a nationally recognized overnight delivery service (e.g.
Federal Express, Airborne Express, etc.).

 

5



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

11. Lessee’s Default and Lessor’s Remedies.
(a) Each of the following shall be deemed a breach and default of this Agreement
(each of which individually or collectively is referred to as a “Default”):
(i) Lessee’s failure to pay the Annual Base Fee, any additional fees or other
payments or sums due hereunder; (ii) Lessee’s abandonment of either the
Equipment or that portion of the Site upon which the Equipment is installed;
(iii) any case, proceeding, or other action under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Lessee, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Lessee or Lessee’s debts and obligations; (iv) the making by Lessee of any
assignment or any other arrangement for the general benefit of creditors under
any state statute; (v) the breach of or default under any of the terms,
conditions or covenants contained herein required to be performed by Lessee; or
(vi) Lessee’s failure to abide by any term of the CO2 Sale and Purchase
Agreement that the parties execute.
(b) In the case of any Default, Lessor shall be entitled, at Lessor’s option
after thirty (30) days written notice to Lessee and Lessee’s continued failure
to cure the default within said period of written notice, to: (i) terminate this
Agreement, Lessee shall remain liable for all fees, additional fees and other
sums due under this Agreement through the effective date of termination,
(ii) remove all of Lessee’s Equipment, improvements or personal property,
including, but not limited to, all Equipment located at the Site, at Lessee’s
sole cost and expense; or (iii) to disconnect power to the Site and/or to
Lessee’s Equipment. Any termination of this Agreement shall terminate the Carbon
Dioxide Purchase and Sale Agreement. In addition to and not in lieu of the
foregoing or any other remedies, in the event that Lessor, by reason of any
Default, incurs any costs or expenses on behalf of Lessee or in connection with
Lessee’s obligations hereunder, Lessee shall reimburse Lessor for such sums, as
an additional fee due hereunder within thirty (30) days of Lessor’s rendering of
an invoice to Lessee.
(c) If Lessee fails to perform any covenant or observe any condition to be
performed or observed by Lessee hereunder or fails to make any payment to any
third party, Lessor may, but shall not be required to, on behalf of Lessee at
Lessee’s cost and expense perform such covenant and/or take such steps as Lessor
may deem necessary or appropriate upon ten (10) days prior written notice, and
in such case Lessor shall have the right to all costs and expenses incurred by
Lessor in so doing, including reasonable attorneys’ fees, which shall be paid by
Lessee to Lessor within thirty (30) days of receipt of a written invoice from
Lessor, plus interest thereon at the annual rate of eighteen percent (18%).
Lessor’s exercise of its right under this subparagraph shall be in addition to
and not in lieu of nor shall in any way prejudice or waive any rights Lessor
might otherwise have against Lessee by reason of Lessee’s Default.
(d) Lessor’s rights and remedies set forth in this Agreement are cumulative and
in addition to Lessor’s rights and remedies at law or in equity, including those
available as a result of any anticipatory breach of this Agreement. Lessor’s
exercise of any right or remedy shall not prevent the concurrent or subsequent
exercise of any other right or remedy. Lessor’s delay or failure to exercise or
enforce any of Lessor’s rights or remedies or Lessee’s obligations shall not
constitute a waiver of such rights, remedies or obligations.
12. Assignment and Subordination.
(a) Lessor and Lessee reserve the right to assign, transfer, and sublet the
property upon which the Site is located and/or its interests in this agreement.
(b) This Agreement is subject and subordinate at all times to all ground or
underlying leases, all mortgages, all covenants, restrictions, easements, and
encumbrances that may now or hereafter affect such CO2 Facility or real property
of which the Site forms a part, and all future renewals, modifications,
consolidations, replacements and extensions thereof. This clause shall be
self-operative and no further instrument of subordination shall be required by
any mortgagee.

 

6



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

(c) Lessee agrees, at any time and from time to time, within thirty (30) days
following any written request which Lessor may make from time to time, to
execute, acknowledge and deliver to Lessor a written statement containing all
information requested by Lessor, including but not limited to (i) certification
that this Agreement is unmodified and in full force and effect (or if there have
been modifications, that the Agreement is in full force and effect as modified
and stating the modifications), (ii) a statement regarding the dates to which
Lessee has paid Lease fees and other charges hereunder, and (iii) a statement as
to whether, to the best of Lessee’s knowledge, Lessor is in breach or default in
the performance of any covenant or condition contained within this Agreement,
and, if so, a specification of each such breach or default of which Lessee may
have knowledge.
13. Lessor Non-Waiver. This Agreement is made subject to all local, state and
federal laws and regulations now or hereafter in force, and shall not be
modified, extended or terminated (other than as set forth herein) except by an
instrument duly signed by Lessor and Lessee. Waiver of a breach of any provision
hereof under any circumstances will not constitute a waiver of any subsequent
breach of such provision, or of a breach of any other provision of this
Agreement. Neither this Agreement nor any rights hereunder may be assigned,
transferred or otherwise encumbered by Lessee without prior written consent of
Lessor.
14. Governing Law, Forum and Jurisdiction. The validity, construction and
enforcement of this Agreement shall be determined in accordance with the laws of
Indiana, without reference to its conflicts of laws principles, and any action
arising under this Agreement shall be brought exclusively in Indiana. Both
parties consent to the personal jurisdiction of the state courts located in
Indiana.
15. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document.
16. Integration Clause.
(a) This Agreement, together with the CO2 Sale and Purchase Agreement executed
by the parties hereto, constitutes the entire agreement of the parties hereto
and shall supersede all prior offers, negotiations and agreements.
(b) No amendment or modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto by their respective authorized
representatives.
17. No Partnership. Nothing contained in this Agreement shall be deemed or
construed to create a partnership or joint venture of or between Lessor and
Lessee, or to create any other relationship between the parties hereto other
than that of Lessor and Lessee.
18. Rules and Regulations. Lessee shall comply with all building rules and
regulations, as amended from time to time.

 

7



--------------------------------------------------------------------------------



 



      CARDINAL ETHANOL   Non-Exclusive CO2 Facility
EPCO Carbon Dioxide, Products, Inc.    

19. Miscellaneous:
(a) Headings are for reference only, and do not affect the meaning of any
paragraph.
(b) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(c) The failure of either Party to require strict compliance with any of the
terms and conditions of this Agreement in any one situation shall not constitute
a waiver of any of the terms and conditions of this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

          WITNESS/ATTEST:  LESSOR: CARDINAL ETHANOL
    /s/ William J. Dartt By:   /s/ Jeffrey Painter         Name:   Jeffrey
Painter        Title:   President and CEO      WITNESS/ATTEST:  LESSEE: EPCO
CARBON DIOXIDE PRODUCTS, INC.
    /s/ Sherry P. Arnold By:   /s/ Charles D. Craft         Name:   Charles D.
Craft        Title:   Executive Vice President   

 

8



--------------------------------------------------------------------------------



 



 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT 1
The Leased Site Survey
(Please attach diagram/drawings of installation)

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT 2
(Legal description and/or plat of Site)

 

C-1